Case 4:19-cv-00076-CDL Document 17-1 Filed 07/17/19 Page 1GEORGIA, MUSCOGEE COUNTY
                                                          of 6 SUPERIOR/STATE COURT
                                                                                   eFILED
                                                                       10/10/2018 4:03 PM
                                                                  SHASTA GLOVER, CLERK




                                               Attachment "1"
Case 4:19-cv-00076-CDL Document 17-1 Filed 07/17/19 Page 2 of 6
Case 4:19-cv-00076-CDL Document 17-1 Filed 07/17/19 Page 3 of 6
Case 4:19-cv-00076-CDL Document 17-1 Filed 07/17/19 Page 4 of 6
Case 4:19-cv-00076-CDL Document 17-1 Filed 07/17/19 Page 5 of 6




                                                       Exhibit "A"
Case 4:19-cv-00076-CDL Document 17-1 Filed 07/17/19 Page 6 of 6
